             Case 1:21-cv-00195-SAG Document 1 Filed 01/22/21 Page 1 of 3



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

SHEILA ROWLEY                                        :
                                                     :
                  Plaintiff,                         :   NOTICE OF REMOVAL FROM
                                                     :   THE CIRCUIT COURT FOR
v.                                                   :   WASHINGTON COUNTY, MD
                                                     :   Case No.: C-21-CV-20-000282
WALMART, INC.                                        :
                                                     :   CIVIL ACTION NO.___________
                  Defendant.                         :

                                     PETITION FOR REMOVAL

        Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Walmart, Inc., respectively notices

the removal of the above-captioned matter to this Honorable Court from the Circuit Court for Prince

George’s County, Maryland, and as grounds therefor states as follows:

        1.        On or about January 12, 2020, Defendant, Walmart, Inc., was served with a Summons

and Complaint in an action commenced by the Plaintiff, Sheila Rowley, in the Circuit Court for

Washington County, Maryland as Docket No. C-21-CV-20-000282. True and correct copies of the

Summons and Complaint are attached hereto as Exhibit A. No further proceedings have taken place

in this action.

        2.        This Notice of Removal is filed within thirty (30) days of receipt of service by

Defendant, Wal-Mart Stores, Inc., and, therefore, is timely filed pursuant to 28 U.S.C., Section

1446(b).

        3.        Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a written Answer

to Plaintiff’s Complaint on or about January 22, 2021. Copies of Defendant’s Answer and Notice

of Removal are attached hereto and incorporated herein by reference as Exhibit B.
            Case 1:21-cv-00195-SAG Document 1 Filed 01/22/21 Page 2 of 3



       4.      In his Complaint, Plaintiff, Sheila Rowley, seeks judgment against this Defendant in

an amount in excess of Seventy-five Thousand Dollars ($75,000.00) in compensatory damages, plus

interest and costs.

       5.      At the time of commencement of this action, Plaintiff was and is now a resident of

the State of Maryland.

       6.      At the time of commencement of this action, and at all other times relevant to the

subject proceeding, Defendant Walmart, Inc.'s principal place of business is Arkansas, and is

incorporated in the State of Delaware.

       7.      As this is a civil action wherein the amount in controversy exceeds $75,000,

exclusive of interest and costs, this Honorable Court has diversity of jurisdiction over this matter

pursuant to 28 U.S.C., Section 1332.

       8.      The Petitioner presents and files herewith a check in the amount of $400 for the filing

fee, as required by law.

       WHEREFORE, the Defendant, Walmart, Inc., respectfully request to remove this action

from the Circuit Court for Washington County, Maryland to the United States District Court for the

District of Maryland.

                                              Respectfully submitted,

                                              DeCARO, DORAN, SICILIANO,
                                              GALLAGHER & DeBLASIS, LLP


                                          By:/s/Jennifer A. King, #17248
                                             Jennifer A. King, #17248
                                             17251 Melford Boulevard, Suite 200
                                             Bowie, Maryland 20715
                                             (301) 352-4950
                                             (301) 352-8691 - Fax
                                             jking@decarodoran.com
                                             Counsel for Defendant

                                                 2
             Case 1:21-cv-00195-SAG Document 1 Filed 01/22/21 Page 3 of 3



                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 22nd day of January, 2021, a copy of the foregoing

Petition for Removal was forwarded, postage prepaid, via First Class mail, to:

         Adam D. Greivell, Esquire
         Grievell & Garrott Johnson, LLC
         5 Cornell Avenue
         Hagerstown, Maryland 21742
         Counsel for Plaintiff


                                                          /s/Jennifer A. King, #17248
                                                          Jennifer A. King, #17248



I:\Common\WP\L4\JAK\- LITIGATION\Rowley v Walmart\Pleadings\Petition for Removal.wpd




                                                              3
